Citation Nr: 1638943	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for migraine headaches, also claimed as white matter disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for degenerative arthritis of the low back. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as legs and feet, to include as due to herbicide exposure and/or as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In January 2013, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This matter was previously before the Board in September 2014, at which time the Board remanded the case for further development.  

In a subsequent May 2015 decision, the Board denied entitlement to service connection for migraine headaches, ischemic heart disease, type II diabetes mellitus, degenerative arthritis of the low back, and peripheral neuropathy of the bilateral upper and lower extremities.

The Veteran appealed the Board's decision as concerning the issues of entitlement to service connection for migraine headaches, degenerative arthritis of the low back, and peripheral neuropathy of the bilateral lower extremities to the United States Court of Appeals for Veterans Claims (Court/CAVC).  

In a June 2016 order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the May 2015 Board decision as concerning the migraine headaches, degenerative arthritis of the low back, and peripheral neuropathy of the bilateral lower extremities and remanding those claims for further consideration.  See June 2016 JMPR (noting that the Veteran is "not pursuing the Board's denial of his claims for entitlement to VA benefits based on service connection for ischemic heart disease ('IHD'), type II diabetes mellitus, and peripheral neuropathy of the upper extremities"); June 2016 CAVC Order (dismissing the Veteran's appeal as to the remaining issues other than the claims for service connection for migraine headaches, degenerative arthritis of the low back, and peripheral neuropathy of the bilateral lower extremities).  Accordingly, the above-listed claims have returned to the Board.

The issues of entitlement to service connection for degenerative arthritis of the low back and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's migraine headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his currently diagnosed migraine headache disability initially manifested during his active service.  After carefully considering the claim in light of the record and the applicable law, the Board finds that, for the reasons that follow, at least, the evidence for and against the claim is in relative equipoise.  Accordingly, affording the Veteran the benefit of the doubt, his claim for service connection for migraines is granted.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, if the disease manifested in service, then subsequent manifestations of the same disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

Here, the Veterans voluminous VA treatment records, as well as his private treatment records and VA examination reports clearly document his current diagnosis of a migraine headache disorder.  See, e.g., December 2014 VA Headaches Disability Benefits Questionnaire (DBQ) (diagnosing "Migraine including migraine variants" manifested by symptoms including headaches, sensitivity to light and sound, nausea, and visual aura, treated by various medications including "Amitriptyline, Inderal, [and] Imitrex"); June 2014 VA Primary Care Provider Note (reflecting a diagnosis of migraines "controlled on amitriptyline and propranolol"); February 2013 VA Primary Care Provider Note (reflecting that the Veteran experiences 8 to 9 migraines per month); June 2012 VA Emergency Department Note (reporting that the Veteran has experienced "fairly severe headaches for at least the last 30 years" and that the "working diagnosis is migraine headaches"); February 2011 VA Neurology Clinic Note (reporting that the Veteran has a "history of migraines starting after returning from Vietnam" and "has been treated for typical migraine without aura for many years"); November 2010 VA Neurology Clinic Note (reflecting possible diagnoses for the Veteran's headaches including common" migraines, cluster headaches, and rebound headaches); September 2009 Treatment Record from Bridger Valley Family Practice (reflecting an assessment of "Migraine headache cycle"); April 2008 Treatment Record from Neurological Associates (noting a diagnosis of "Headaches with migraine component").

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of or treatment for headaches, the Veteran asserted in statements and testimony adduced throughout the pendency of the claim that he began experiencing intermittent headaches while serving on active duty in Vietnam during the Vietnam War.  See, e.g., March 2010 Statement in Support of Claim (VA Form 21-4138) (describing the onset of his migraines); August 2010 Statement in Support of Claim (VA Form 21-4138) (reporting that he began experiencing "very severe headaches" during his service in Vietnam); August 2010 VA Emergency Attending Note (reflecting the Veteran's statement that he had migraines since service);  see also Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) (confirming that the Veteran served in the Republic of Vietnam from March 1971 through January 1972).  The Veteran further indicated that, in the years following his separation from active service, his headaches increased in frequency, severity, and duration, until he finally sought treatment for them several years after his discharge.  See, e.g., May 2010 and August 2010 Statements in Support of Claim (on VA Forms 21-4138) (asserting that he "never had a migraine headache before [he] went to Vietnam" and that, following service, he has experienced continuous headache symptoms which gradually occurred more often and became more severe until he eventually sought treatment many years after his discharge).  

The Board notes that the Veteran is competent to report the onset of headache symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing headache symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as headaches, sensitivity to light and sound, nausea, and visual aura are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).


The Board additionally finds his competent statements of continuing headache symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran's assertions of continuing migraine symptoms since his separation are supported by the lay statements of his family and friends, which attest to his long-standing history of progressively worsening headaches in the years following his discharge.  See, e.g., August 2010 Statement of S.B. (noting that the Veteran has suffered from persistent migraine headaches for more than 23 years).  See also Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Moreover, recent VA treatment records reflect that he has consistently reported experiencing long-term migraine symptomatology with onset during his Vietnam service.  See, e.g., August 2010 VA Emergency Attending Note (reflecting the Veteran's statement that he had migraines since service); February 2011 VA Neurology Clinic Note (reflecting that the Veteran has a "history of migraines starting after returning from Vietnam").  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Further, in the September 2014 remand, the Board determined that the Veteran's statements concerning the in-service onset of his headache symptoms were credible.  See September 2014 Board Remand (directing the VA headache examiner to consider and address "the Veteran's credible lay statements regarding having headaches in service") (emphasis added); see also June 2016 JMPR (noting the "previous determination in the September 2014 Board decision that Appellant's lay statements were credible regarding having headaches in service").  This credible report of a continuity of symptomatology suggests a link between his current migraine headache disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).


The Veteran was provided a VA medical examination to evaluate his migraines in December 2014.  The examiner noted the Veteran's reports of experiencing headache symptoms during and since his active service.  Despite this, the examiner opined that the Veteran's migraine headaches were not related to his active service because the "[V]eteran offer[ed] no documentation other than his own statement that migraine headaches developed while he was in Vietnam," finding that that there was no evidence of a diagnosis of migraine headaches until approximately 30 years after his discharge.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinion regarding the etiology of the Veteran's migraine headache disability, as the examiner failed to adequately account for the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing headache pathology since service or to reconcile these complaints with the ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Additionally, the examiner based the negative etiological determination primarily on the fact that that a headache disability was not diagnosed during service.  See 38 C.F.R. § 3.303(d) (2016) (stating that a post-service diagnosis does not preclude service connection).  However, as noted, the Veteran admitted that he neither sought treatment for nor complained of headaches during active service.  See, e.g., August 2010 Statement in Support of Claim (VA Form 21-4138).  

Accordingly, this opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there was no nexus between the Veteran's current migraines and his military service, without addressing competent evidence of continuity of symptomatology since service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Moreover, in finding against a relationship between the Veteran's migraines and his active service, the VA examiner failed to adduce any alternate (nonservice-related) etiology.  Thus, the December 2014 medical opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Rather, because there is a currently diagnosed migraine headache disability, given the competent and credible evidence of continued headache pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's migraines.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for migraine headaches.


ORDER

Entitlement to service connection for migraine headaches is granted.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As concerning the Veteran's claim of entitlement to service connection for degenerative arthritis of the low back, the Veteran asserts that he developed low back pain during his active service, which has continued to progress since that time.  See, e.g., May 2010 Statement in Support of Claim (VA Form 21-4138) ("My back has always hurt since the Army[, but] it just started getting worse.").  He specifically reported that he injured his back flying in a helicopter during the last 6 months of his active duty service.  See November 2010 Notice of Disagreement.  Despite this, he has not, as yet, been afforded a VA examination for an opinion as to the likely etiology of this condition.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  Given his contentions, and in light of VA's duty to assist, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disability has a causal connection or association with service.  See McLendon, 20 Vet. App. at 83.  See also June 2016 JPMR (finding that the Board erred in determining in the May 2015 decision that a VA examination was not required for an opinion concerning the etiology of the Veteran's low back disorder).  Therefore, on remand, he should be afforded an appropriate VA examination for an opinion as to the likely etiology of his low back disability.


A decision on the claim for service connection for a low back disability could affect the outcome of the Veteran's claim for service connection for peripheral neuropathy of the lower extremities (i.e., as secondary to a low back disorder).  See, e.g., December 2014 VA Peripheral Nerves Examination Report (reflecting that a 2010 magnetic resonance imaging ("MRI") of the lumbar spine demonstrated severe spinal stenosis, and this condition was the cause of the lower extremity pain and intermittent numbness).  As such, the claims are inextricably intertwined.  See June 2016 JPMR (finding that, because the "symptoms of lower extremity pain and intermittent numbness have been diagnosed as radiculopathy due to spinal stenosis from [the Veteran]'s severe DDD of the lumbar spine in the December 2014 VA examination," the Veteran's "claim, characterized as entitlement to peripheral neuropathy of the lower extremities, is inextricably intertwined with his low back claim") (emphasis added).  For this reason, the issue of service connection for a low back disability must be resolved prior to resolution of the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the nature and likely etiology of his claimed low back disability.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should identify and provide a clear diagnosis of all current disorders of the low back found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting the Veteran's low back had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering the opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  

Accordingly, the examiner must consider and address the Veteran's competent account of experiencing in-service injuries to his low back and resultant low back symptomatology during and since his active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


